                                                                              Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




DAVID S. HASTINGS, as
Father and Co-Guardian of
CHASE MAVERICK HASTINGS,

      Plaintiff,

v.                                                          4:18cv345–WS/CAS

COMMUNITY BANK & TRUST,
KELLI E. ROSS, KEVIN ROSS,
et al.,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 18) docketed June 18, 2019. The magistrate judge recommends that this case

be dismissed for lack of subject matter jurisdiction and because Plaintiff, a non-

attorney acting pro se, cannot represent the interests of another person. Plaintiff has

filed no objections to the report and recommendation.

      The court has reviewed the record and has determined that the magistrate
                                                                             Page 2 of 2


judge's report and recommendation should be adopted.

      Accordingly, it is ORDERED:

      1. The magistrate judge’s report and recommendation (ECF No. 18) is

ADOPTED and incorporated by reference into this order.

      2. Plaintiff’s motion requesting appointment of counsel (ECF No. 17) is

DENIED.

      3. Plaintiff’s motion (ECF No. 17) requesting leave to amend the complaint

is GRANTED. The clerk shall separately docket Plaintiff’s second amended

complaint, which is currently attached to ECF No. 17.

      4. Plaintiff’s second amended complaint and this action are DISMISSED for

lack of subject matter jurisdiction and because Plaintiff may not represent the

interests of another person in this action.

      4. The clerk shall enter judgment stating: “All claims are dismissed.” The

case shall be closed.

      DONE AND ORDERED this              18th   day of     July    , 2019.




                                  s/ William Stafford
                                  WILLIAM STAFFORD
                                  SENIOR UNITED STATES DISTRICT JUDGE
